DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 2, 9-11 and 13 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Regarding claim 1:
a control section configured to cause

Regarding claim 2:
the communication section configured to execute

Regarding claim 9:
an analysis section configured to analyze

Regarding claim 10:
an analysis section configured to analyze

Regarding claim 11:
an imaging section configured to generate
an analysis section configured to analyze

Regarding claim 13:
a communication section configured to execute

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
FIG. 18 discloses control section 251, analysis section 261, imaging section 92 and communication section 98 and paragraph [0214] discloses “The series of the processing described above may be executed either by hardware or by software.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph (MPEP 2164.08 (a)). 
Claims 1-8 and 13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims 1 and 13 comprise only a single means/element.  As such, the claims recite a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. (US 2016/0135090 A1) in view of Reial et al. (US 2017/0005716 A1).

	Regarding claim 1: 
As shown in FIGS. 1-11, Krishnamoorthy discloses a communication control apparatus comprising: 
a control section configured to cause a communication section performing wireless communication to execute beam forming setting (see Krishnamoorthy, FIG. 2, select base station 230 and paragraph [0066]; “In some examples, the UE 205 may optionally perform an action 230 to select the base station 210 from a plurality of base stations based on the received information corresponding to the one or more beamforming techniques supported by the plurality of mmW base stations. In some examples a selection may be based solely on the information corresponding to supported beamforming techniques of the base stations, and in some examples a selection may be additionally be based on one or more UE-specific factors.”) .

Krishnamoorthy discloses all of the above but does not specifically disclose “in a manner linked with content” as recited in claim 1.
However, Reial discloses “in a manner linked with content” (see Reial, FIG. 2 and paragraph [0060]; “The method comprises receiving at least one of two or more beacon signals having different respective predetermined content, wherein the two or more beacon signals are simultaneously transmitted by the wireless communication access node, each beacon signal is transmitted using a respective one of the plurality of beam-forming alternatives, and the predetermined content of each beacon signal is associated with the direction corresponding to the respective beam-forming alternative.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify then invention of Krishnamoorthy as taught by Reial such that beam forming setting is executed “in a manner linked with content” thus allowing more efficient beam selection (Reial, paragraph [0008]).

Regarding claim 2: 
Krishnamoorthy, FIG. 3B, paragraph [0080]; “The beamforming technique support determiner 325 may receive information corresponding to one or more beamforming techniques supported by one or more base stations from the receiver 310-a, which in various examples may include mmW beamforming techniques supported by a mmW base station.”).

Regarding claim 12: 
As shown in FIGS. 1-11, Krishnamoorthy discloses a communication control method comprising: 
enabling a communication control apparatus to cause a communication section performing wireless communication to execute beam forming setting (see Krishnamoorthy, FIG. 2, select base station 230 and paragraph [0066]; “In some examples, the UE 205 may optionally perform an action 230 to select the base station 210 from a plurality of base stations based on the received information corresponding to the one or more beamforming techniques supported by the plurality of mmW base stations. In some examples a selection may be based solely on the information corresponding to supported beamforming techniques of the base stations, and in some examples a selection may be additionally be based on one or more UE-specific factors.”).

Krishnamoorthy discloses all of the above but does not specifically disclose “in a manner linked with content” as recited in claim 1.
However, Reial discloses “in a manner linked with content” (see Reial, FIG. 2 and paragraph [0060]; “The method comprises receiving at least one of two or more beacon signals having different respective predetermined content, wherein the two or more beacon signals are simultaneously transmitted by the wireless communication access node, each beacon signal is transmitted using a respective one of the plurality of beam-forming alternatives, and the predetermined content of each beacon signal is associated with the direction corresponding to the respective beam-forming alternative.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify then invention of Krishnamoorthy as taught by Reial such that beam forming setting is executed “in a manner linked with content” thus allowing more efficient beam selection (Reial, paragraph [0008]).

	Regarding claim 13: 
As shown in FIGS. 1-11, Krishnamoorthy discloses a communication apparatus comprising: 
a communication section configured to execute beam forming setting of wireless communication in conjunction with another communication apparatus, under such control that the beam forming setting is executed (see Krishnamoorthy, FIG. 2, select base station 230 and paragraph [0066]; “In some examples, the UE 205 may optionally perform an action 230 to select the base station 210 from a plurality of base stations based on the received information corresponding to the one or more beamforming techniques supported by the plurality of mmW base stations. In some examples a selection may be based solely on the information corresponding to supported beamforming techniques of the base stations, and in some examples a selection may be additionally be based on one or more UE-specific factors.”).


Krishnamoorthy discloses all of the above but does not specifically disclose “in a manner linked with content” as recited in claim 1.
see Reial, FIG. 2 and paragraph [0060]; “The method comprises receiving at least one of two or more beacon signals having different respective predetermined content, wherein the two or more beacon signals are simultaneously transmitted by the wireless communication access node, each beacon signal is transmitted using a respective one of the plurality of beam-forming alternatives, and the predetermined content of each beacon signal is associated with the direction corresponding to the respective beam-forming alternative.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify then invention of Krishnamoorthy as taught by Reial such that beam forming setting is executed “in a manner linked with content” thus allowing more efficient beam selection (Reial, paragraph [0008]).

	Regarding claim 14: 
As shown in FIGS. 1-11, Krishnamoorthy discloses a communication method comprising: 
causing a communication apparatus to execute beam forming setting of wireless communication in conjunction with another communication apparatus, under such control that the beam forming setting is executed. (see Krishnamoorthy, FIG. 2, select base station 230 and paragraph [0066]; “In some examples, the UE 205 may optionally perform an action 230 to select the base station 210 from a plurality of base stations based on the received information corresponding to the one or more beamforming techniques supported by the plurality of mmW base stations. In some examples a selection may be based solely on the information corresponding to supported beamforming techniques of the base stations, and in some examples a selection may be additionally be based on one or more UE-specific factors.”)


Krishnamoorthy discloses all of the above but does not specifically disclose “in a manner linked with content” as recited in claim 1.
However, Reial discloses “in a manner linked with content” (see Reial, FIG. 2 and paragraph [0060]; “The method comprises receiving at least one of two or more beacon signals having different respective predetermined content, wherein the two or more beacon signals are simultaneously transmitted by the wireless communication access node, each beacon signal is transmitted using a respective one of the plurality of beam-forming alternatives, and the predetermined content of each beacon signal is associated with the direction corresponding to the respective beam-forming alternative.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify then invention of Krishnamoorthy as taught by Reial such that beam forming setting is executed “in a manner linked with content” thus allowing more efficient beam selection (Reial, paragraph [0008]).


Claims 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy and Reial as applied to claim 1 above, and further in view of Kies et al. (US 2019/0037422 A1).
	Regarding claim 3: 
The combination of Krishnamoorthy and Reial discloses the communication control apparatus according to claim 1, but does not specifically disclose wherein the control section causes the beam forming setting to be executed, based on execution information regarding the beam forming setting.
However, Kies discloses wherein the control section causes the beam forming setting to be executed, based on execution information regarding the beam forming setting (Kies, FIG. 7A, beam forming 702 and beam steering 704 and paragraph [0078]; “The beam forming (block 702) and the beam steering (block 704) may be based on a communication link profile, such as the communication link profile 130. For example, as part of block 702 or block 704, the processor may use the communication link profile 130 to identify a state of the presentation environment 106 that the communication link profile associates with an improved communication link state, and the processor may then change the presentation environment to the identified state of the presentation environment by reconfiguring one or more antennas of the receiver 210 and/or reconfiguring one or more antennas of the transmitter 116.”).
	It would be obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Krishnamoorthy and Reial as taught by Kies such that wherein the control section causes the beam forming setting to be executed, based on execution information regarding the beam forming setting, thus allowing reduced performance degradation (Kies, paragraph [0004]).

	Regarding claim 4: 
The combination of Krishnamoorthy, Reial  and Kies discloses the communication control apparatus according to claim 3, wherein the execution information includes trigger information indicative of a start of the beam forming setting (Kies, paragraph [0088]; “As shown at block 716, the action performed in response to the state of the at least one communication link meeting one or more criteria at block 308 may comprise triggering one or more actions, for example, any of the actions at blocks 702, 704, 706, 708, 710, 712, 714, and 716 or any combination thereof.”).

	Regarding claim 5: 
The combination of Krishnamoorthy, Reial  and Kies discloses the communication control apparatus according to claim 3, wherein the execution information includes at least one from among a see Kies, paragraph [0056]; “The processor may predict the state of the presentation environment at block 304 and predict the state of the at least one communication link at block 306 at any desired times.”).

	Regarding claim 6: 
The combination of Krishnamoorthy, Reial  and Kies discloses the communication control apparatus according to claim 3, wherein the execution information is included in the content (see Kies, FIG. 7A, 706 and paragraph [0079]; “As shown at block 706, the action performed in response to the state of the at least one communication link meeting one or more criteria at block 308 may comprise switching from a first set of one or more transmitters providing the content to a second set of one or more transmitters providing the content. For example, this switching may include (1) switching from using a first access point to using a second access point that uses the same type of wireless communication link as the first access point or (2) switching from using a first access point to using a second access point that uses a different second type of wireless communication link than the first access point (e.g., from a millimeter wave wireless link to a wireless communication link other than millimeter wave, such as WiFi or Bluetooth).”).

	Regarding claim 7: 
The combination of Krishnamoorthy, Reial  and Kies discloses the communication control apparatus according to claim 6, wherein the execution information includes information that indicates a scene in which a user of an apparatus conducting the wireless communication with the communication section is predicted to act (see Kies, paragraph [0056]; “The processor may predict the state of the presentation environment at block 304 and predict the state of the at least one communication link at block 306 at any desired times.”).

Regarding claim 8: 
The combination of Krishnamoorthy, Reial  and Kies discloses the communication control apparatus according to claim 7, wherein the execution information is placed before data of the scene in the content (see Kies, FIG. 1B, content 102 and paragraph [0051]; “At block 304, the processor may predict a state of a presentation environment to be induced by one or more stimuli in content to be presented to one or more users in the presentation environment. For example, the processor may predict a state of the presentation environment 106 to be induced by one or more stimuli in the content 102 to be presented to one or more users 104 in the presentation environment 106.”).

	Regarding claim 9: 
The combination of Krishnamoorthy, Reial  and Kies discloses the communication control apparatus according to claim 3, further comprising: an analysis section configured to analyze the content, wherein the control section generates the execution information, based on a result of the analysis by the analysis section (see Kies, paragraph [0056]; “The processor may predict the state of the presentation environment at block 304 and predict the state of the at least one communication link at block 306 at any desired times.”).

	Regarding claim 10: 
The combination of Krishnamoorthy, Reial  and Kies discloses the communication control apparatus according to claim 3, further comprising: an analysis section configured to analyze an image of the content, wherein the control section generates the execution information by predicting, on a see Kies, paragraph [0087]; “For example, in an automobile driving virtual reality, an experienced user may not require the background image detail to enjoy the experience or perform well, and thus, the algorithm may deprioritize and/or omit the background imagery from the content. Also, for example, in a battlefield portion of a virtual reality, a user may require the content to be in full resolution; however, when walking through a path that has minimal activity, the frame rate or resolution could be reduced by the algorithm.”).

	Regarding claim 11: 
The combination of Krishnamoorthy, Reial  and Kies discloses the communication control apparatus according to claim 3, further comprising: an imaging section configured to generate an image by capturing a subject (see Kies, paragraph [0087]; “For example, in an automobile driving virtual reality, an experienced user may not require the background image detail to enjoy the experience or perform well, and thus, the algorithm may deprioritize and/or omit the background imagery from the content.”); and an analysis section configured to analyze at least either the image generated by the imaging section or information from a sensor arranged on an apparatus housing (see Kies, paragraph [0035]; As shown in FIG. 2B, the content presentation device 114 may comprise a mobile phone 216, which may include one or more displays 204, one or more speakers 206, one or more haptic devices 208, one or more receivers 210, one or more processors 214, other devices, or any combination thereof.”), wherein the control section generates the execution information by predicting, on a basis of the result of the analysis by the analysis section, an activity of a user of an apparatus conducting the wireless communication with the communication section (see Kies, paragraph [0087]; “In some instances, where the predicted state of the at least one communication link and/or the predicted state of the presentation environment involves a degradation of performance, providing reduced quality content may allow the content presentation device to present a satisfactory version of the content with fewer (or no) pauses or skips, during the duration of that performance degradation.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631    

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631